                 1 KARL S. HALL
                   Reno City Attorney
                 2 MARK HUGHS
                 3 Deputy City Attorney
                   Nevada Bar #5375
                 4 BRIAN M. SOOUDI
                   Deputy City Attorney
                 5 Nevada Bar #9195
                 6 Post Office Box 1900
                   Reno, NV 89505
                 7 (775) 334-2050
                   Email: hughsm@reno.gov
                 8
                           sooudib@reno.gov
                 9 Attorneys for Michael Frady, Anthony Sotelo,
                   Scott Johnson and Justin Schneider
                10
                11
                12
                                             UNITED STATES DISTRICT COURT
                13                                DISTRICT OF NEVADA
                14                                        ***

                15
                16    LYNETTE FORD and J.F., a minor,                  Case No.: 3:20-cv-00075-MMD-CLB
                17    through his parents and guardians, MR.
                      and MRS. FORD,
                18                                                     STIPULATION TO EXTEND TIME TO
                                            Plaintiff,                 RESPOND TO PLAINTIFFS’ PARTIAL
                19           vs.                                       MOTION FOR SUMMARY JUDGMENT
                20                                                                 (First Request)
                      RPD OFFICER MICHAEL FRADY;
                21    RPD OFFICER ANTHONY SOTELO;
                22    RPD OFFICER SCOTT JOHNSON; and,
                      RPD OFFICER JUSTIN SCHNEIDER.
                23
                                            Defendants.
                24
                25
                            Defendants MICHAEL FRADY, ANTHONY SOTELO, SCOTT JOHNSON and
                26
                     JUSTIN SCHNEIDER, by and through their attorneys, Reno City Attorney KARL HALL,
                27
                     Deputy City Attorney, MARK A. HUGHS and Deputy City Attorney BRIAN M. SOOUDI,
                28
                     Plaintiffs, by and through their attorney, Terri Keyser-Cooper, stipulate that the Defendants
Reno City Attorney
  P.O. Box 1900
 Reno, NV 89505


                                                                 -1-
                     1 shall have through April 6, 2020 to file their responses under Fed. R. Civ. P. 12 to Plaintiffs’
                     2 Motion for Summary Judgment (ECF #7, hereafter “MSJ”). The parties have so stipulated,
                     3 as the MSJ was filed before the Defendants made their appearance in the case, and the parties
                     4 subsequently agreed the date of service will be calculated from March 16, 2020. This is the
                     5 first request for an extension to respond to Plaintiff’s Motion for Summary Judgment.
                     6
                     7
                         DATED this 11th day of March, 2020                DATED this 11th day of March, 2020
                     8
                     9   By: /s/ Terri Keyser-Cooper                        KARL HALL
                         Terri Keyser-Cooper, Esq.                          Reno City Attorney
                10
                         Law Office of Terri Keyser-Cooper
                11       1130 Wakefield Trail
                         Reno, NV 89523
                12       Attorney for Plaintiffs                            By: /s/ Mark A. Hughs
                13                                                           MARK A. HUGHS
                                                                             Deputy City Attorney
                14                                                           Nevada Bar #5375
                                                                             BRIAN M. SOOUDI
                15                                                           Deputy City Attorney
                                                                             Nevada Bar #9195
                16                                                           Post Office Box 1900
                                                                             Reno, Nevada 89505
                17                                                           (775) 334-2050
                                                                             Attorneys for Michael Frady,
                18                                                           Anthony Sotelo, Scott Johnson and
                19                                                           Justin Schneider

                20
                21
                         IT IS SO ORDERED.
                22
                23
                                                 25th day of March, 2020
                                    Dated this _______
                24
                25                                                __________________________________
                26                                                UNITED STATES DISTRICT JUDGE

                27
                28
Reno City Attorney
  P.O. Box 1900
 Reno, NV 89505


                                                                     -2-
